DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of March 23, 2020.  The rejections are stated below.  Claims 2-21 are pending and have been examined.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing life instruments without significantly more. 
The Examiner has identified independent system Claim 2 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 2 is directed to one of the four statutory categories of invention (Step 1: YES).



Claim 2 recites an article of manufacture comprising:
a non-transitory, computer-readable medium, in which the computer-readable medium stores instructions which, when executed by a processor, direct the processor to:
receive a query for a settlement contract that is available for sale, in which the query is based on at least one field and the settlement contract comprises a sale of a policyholder’s death benefit in a life insurance policy in exchange for money;
retrieve a first settlement contract that comprises information matching the at least one queried field;
compute a rating for the first settlement contract;
receive, during a pre-determined period of time, a plurality of bids for the first settlement contract, in which each of the plurality of bids comprises a bid price;
determine, that a first bidder has submitted a best bid price for the settlement contract;
notify the first bidder and the policyholder of an agreement to sell the first settlement contract at the best bid price;
electronic commands, directed to a trade processor, to cause the trade processor to execute instructions, stored on the computer-readable medium, to cause the trade processor to execute a procedure to execute and process a trade associate with the settlement contract;
determine whether to generate and communicate electronic commands, directed to a clearing processor of a back office clearing center computer, to execute instructions stored on a computer-readable medium of the back office clearing center computer, to cause the clearing processor to execute a procedure to perform a clearing on the executed trade; and
determine whether to generate and communicate electronic commands, directed to an evaluation entity computer, to execute instructions stored on a computer-readable medium of the evaluation entity computer, to cause the evaluation entity computer to execute a procedure to perform to (1) obtain information of the policyholder, (2) perform an evaluation of the policyholder, (3) and send results of the evaluation back to the processor. These limitations (with the exception of italicized limitations) describe an abstract idea of managing life instruments to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites a non-transitory, computer-readable medium, processor, electronic commands, trade processor,  clearing center computer, clearing processor, and evaluation entity computer which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
Step 2A - Prong 2: NO).


Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 2 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 19 hence claims 10 and 19 are rejected on similar grounds as claim 2.


Claim 6 further defines the abstract idea.
Therefore, the claims 2-21 are directed to an abstract idea. Thus, the claims 2-21 are not patent-eligible.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 2, 4-10, and 12-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakaue et al. [US Pub No. 2006/0206438] in view of Palestrant [US Pub No. 2007/0055610 A1] and further in view of Ginsberg et al.[US Pub No. 2003/0125982 A1].

6.	Regarding claims 2, 10, and 19, Sakaue discloses an apparatus comprising: a processor (processor, 0077); and a memory (memory, 0078, 0430), in which the 
 	receive a query for a settlement contract that is available for sale (the purchaser obtains detail information required to purchase the auctioned viatical and life settlement policy, 0173), in which the query is based on at least one field and the settlement contract comprises a sale of a policyholder's death benefit in a life insurance policy in exchange for money (the purchase can obtain detail information required to purchase the auctioned viatical and life settlement policy, 0173, the auctioned viatical and life settlement policy inherently comprise a death benefit) is the at least one field the query is based on); 
retrieve a first settlement contract that comprises information matching the at least one queried field (the terminal device of the auction manager which includes a processor (Figure 18) retrieved the detail of the viatical and life settlement policy, 0173;     	receive, during a pre-determined period of time, a plurality of bids for the first settlement contract, in which each of the plurality of bids comprises a bid price (bid requests from a plurality of purchasers, 0273); 
determine, that a first bidder has submitted a best bid price for the settlement contract (bidder who offers the highest price, 0083); 
notifying, the first bidder and the policyholder of an agreement to sell the first settlement contract at the best bid price (bidder who offers the highest price, 0083, 0234 successful bids are determined according to the highest payable amounts of the members.  One member pays 50 million yen to successfully bid a viatical and life settlement policy).

Sakaue does not disclose however Ginsberg teaches determine to generate and communicate electronic commands, directed to a trade processor, to cause the trade processor to execute instructions, stored on the computer-readable medium, to cause the trade processor to execute a procedure to execute and process a trade associate with the settlement contract (Ginsberg 0028).
Sakaue does not disclose however Ginsberg teaches determine to generate and communicate electronic commands, directed to a clearing processor of a back office clearing center computer, to execute instructions stored on a computer-readable medium of the back office clearing center computer, to cause the clearing processor to execute a procedure to perform a clearing on the executed trade (Ginsberg 0028).

	
7.	Regarding 4, 12, and 21 Sakaue discloses providing the policyholder of the first settlement contract with an opportunity to rescind the agreement (0028).

clams 5 and 13, Sakaue discloses receiving a request to rescind the agreement; and canceling the agreement (cancel, 0228).

9.	Regarding claims 6 and 14, Sakaue discloses in which the best bid price is higher than any other bid prices that were received during the pre-determined period of time (0089, highest bid).

10.	Regarding claims 7 and 15, Sakaue discloses determining a life expectancy of the policyholder; and determining a creditworthiness of an insurance company that is providing the life insurance policy (0192 life expectancy, 0220 credit worthiness).

11.	Regarding claims 8 and 16, Sakaue discloses assigning; using the processor, a rating to the received settlement contract based on atleast the life expectancy of the policyholder and the creditworthiness of the insurance company, in which the rating determines at least in part a price of the received settlement contract (0220).

12.	Regarding claims 9 and 17, Sakaue discloses performing a medical evaluation of the policyholder (0201).

13.	Regarding claims 18-19, Sakaue does not disclose however Palestrant teaches compute, based on the rating, an initial bid price for the settlement contract (0102).  At the time of the invention it would have been obvious to a person of ordinary skill in the .  

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


15.	Claims 3 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakaue et al. [US Pub No. 2006/0206438] in view of Palestrant [US Pub No. 2007/0055610 A1] and Harrington [US Pub No. 2004/0059646].

16.	Regarding claims 3, 11, and 20, Sakaue does not explicitly disclose communicating to a plurality of potential purchasers that the first settlement contract is available for purchase.  However Harrington teaches providing information regarding financial instruments to be sold to potential bidders (0035).  Sakaue does not disclose notifying, using the processor, the first bidder and the policyholder of an agreement to sell the first settlement contract at the best bid price.  However Harrington teaches at the close of the auction, the auctioneer's computer notifies the bidders' computers of the successful bid (0039).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sakaue to include the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698